Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 1 of 33

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT | APR —2 9920

Syvtu District of iy | *

for the

Wester rv Division

Derrick P T° ett

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fil in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

United States et al.

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee eee ee

 

[SOUTHERN DISTRICT OF MISSISSIPPI

 

 

ARTHUR JOHNSTON
DEPUTY

 

BY

 

 

caseNo. 5 AQ -CV- q He DcB-M iF

(to be filled in by the Clerk’s Office)

COMPLAINT AND REQUEST FOR INJUNCTION

1. The Parties to This Complaint
A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Derrick B. Tartt

 

1714 NW 192nd Si

 

Miami Gardens

 

FL, 33056

 

773 425-6036

 

dtartt8103aol.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 6

 
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 2 of 33

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction
Defendant No. 1

 

 

 

 

 

Name United States of America

Job or Title (if known) R.Craig Lawrence, Katherine Palmer-Ball, US Attorneys
Street Address 555 4th St., NW,

City and County Washington

State and Zip Code DC, 20530

Telephone Number

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

 

 

 

Name Gordon Rees Scuily

Job or Title (if known) Attorney

Street Address 1300 1 St., NW, ste 825, Washington DC 20005
City and County Washington DC

State and Zip Code 20005

Telephone Number

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

Name Leonard J Maarisico, Nathan R. Pittman
Job or Title (if known) Attorneys

Street Address 2001 K ST., NW, STE 400

City and County Washington DC

State and Zip Code DC, 20006

Telephone Number

E-mail Address (if known)

Defendant No. 4

 

 

 

 

 

 

 

 

Name M. Patrick Yingling

Job or Title (if known) Attorney

Street Address 10 S. Wacker Dr. ste 4000

City and County Chicago

State and Zip Code IL 60606

Telephone Number

E-mail Address (if known) See certification list and waiver of service list

 

Page 2 of 6
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 3 of 33

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V ]Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
ASR EER EMPHIGAES: Constitution Sth, 7th, 8th 13th,& 14th, Conspiracy,

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
L. The Plaintiff{s)

a. If the plaintiff is an individual
The plaintiff, (name) Derrick B. Tartt , is a citizen of the
State of (name) FL, MS, DC Courts

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, fname) United States , is acitizen of
the State of (name) All states of US. . Oris a citizen of
(foreign nation)

 

Page 3 of 6
Case 5:20-cv-00094-DCB-MTP Document 1 Filed 04/02/20 Page 4 of 33

Pro Se 2 (Rev. 12/ 16) Complaint and Request for Injunction

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(Uf more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

iil. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
Alcorn State University in state of MS, Pentagon, & Chicago IL

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

1979 & 1980 ad continue today. Torture with RFID and other techniques began in 1996at Fort Knox KY
and continues today. Devices were placed during back surgery in IL and overseas see supporting
documents.

 

Page 4 of 6
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 5 of 33

 

Derrick B. Tartt
Plaintiff - Appetlant

Vv.

United States of America
Defendant - Appellee

United States Department of Justice
Defendant - Appellee

Wilbur Ross
Defendant - Appellee

 

https://ecf.cadc.uscourts.gavjn/beam/serviet/TransportRoom

Derrick B. Tartt

Direct: 773-425-6036
[NTC Pro Se]

1714 NW 192nd Street
Miami Gardens, FL 33058

R. Craig Lawrence

Email: craig.lawrence@usdoj.gov
[COR NTC Gvt US Attorney]

U.S. Attorney's Office

(USA) Civil Division

Firm: 202-252-2500

555 4th Street, NW

Washington, DC 20530

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

Email: katherine.palmer-ball@usdoj.gov

[COR LD NTC Gvt US Attorney}

U.S, Attorney's Office

(USA)

Firm: 202-252-7566

555 4th Street, NW
Waashingten, DC 20530

Katherine Palmer-Ball, Assistant U.S. Attomey
Direct: 202-252-2537

{COR LD NTC Gvt US Attomey]

(see above)

 

Page 1 of 17
 

19-5308 Docket

Department of Labor
Defendant - Appellee

Steven L. Herrick
Defendant - Appellee

Wyvonnia Bridgeforth
Defendant - Appellee

Elijah Meshiah
Defendant - Appellee

James Childs, Jr.
Defendant - Appellee

Scott Harris & SCOTUS Clerks
Defendant - Appellee

Jeffrey Cole, Magistrate
Defendant - Appellee

John Darrah, Judge (deceased)
Defendant - Appellee

Suzanne B. Conlon, Judge (retired)
Defendant - Appellee

Joan Humphrey Lefkow, Judge
Defendant - Appellee

Charles Norgle, Judge
Defendant - Appellee

Robert Dow, Jr., Judge
Defendant - Appellee

Ann Claire Williams, Justice (retired)
Defendant - Appellee

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom

Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 6 of 33

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

{see above)

Stephanie Lynn Rapp-Tully, Attorney
Direct: 202-375-2220

Email: srapptully@fedattorney.com
Fax: 202-640-2059

[NTC Trial Counsel]

Tully Rinckey PLLC

Firm: 202-787-1900

815 Connecticut Avenue, NW

Suite 720

Washington, DC 20008

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Bail, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Bail, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

3/29/20, 11:58 AM

 

Page 2 of 17
 

19-5308 Docket

Richard Posner, Justice (retired)
Defendant - Appellee

liana Rovner, Justice
Defendant - Appellee

Michael Kanne, Justice
Defendant - Appellee

Daniel Manion, Justice
Defendant - Appellee

Kenneth Ripple, Justice
Defendant - Appellee

Frank Easterbrook, Justice
Defendant - Appellee

William Bauer, Justice
Defendant - Appellee

Diane Woods, Chief Justice
Defendant - Appellee

Army Board for Correction of Military Records
Defendant - Appellee

James Kubic, US Attorney
Defendant - Appellee

Richard Dockett, US Attorney
Defendant - Appellee

Jeffrey Lieb
Defendant - Appellee

Steven T. Mnuchin

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom

Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 7 of 33

[COR LD NTC Gvt US Attorney]
(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Baill, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attomey]

(see above)

Katherine Paimer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attomey]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

{see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Paimer-Ball, Assistant U.S. Attorney

3/29/20, 11:58 AM

 

Page 3 of 17
19-5308 Docket

Leslie Smith, Gen.

Karen Wrancher, Col.

Mark Esper, Dr.

Patrick Shanahan

Cheryl Sanitilli

Richard Fiore

Janet Granger

Samuel Parks

Dotress Reeves

Charles Wilson

Heather Higgins

 

hitps://ecf.cadc.uscourts.gov/n/beam/servilet/TransportRoom

gesal eeaitieteo020

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Defendant - Appellee

Case 5:20-cv-00094-DCB-MTP Document 1 Filed 04/02/20 Page 8 of 33

Direct: 202-252-2537
[COR LD NTC Gvt US Attorney]
(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

{COR LD NTC Gvt US Attorney]

(see above) .

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

{COR LD NTC Gvt US Aitomey]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attomey]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attormey]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attomey]

{see above)

Katherine Palmer-Bail, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attomey
Direct: 202-252-2537

{COR LD NTC Gvi US Attomey]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

3/29/20, 11:58 AM

 

Page 4 of 17
19-5308 Docket

Alexander Acosta

Defendant - Appellee
Andrew Braniff

Defendant - Appellee
Eric Dreiband

Defendant - Appellee
William P. Barr

Defendant - Appellee

Antoinette Kwateng
Defendant - Appellee

Susan Haling
Defendant - Appellee

Pam Hansford
Defendant - Appellee

Nader Bozorgi
Defendant - Appellee

 

https://ecf.cadc.uscourts.govjn/beam/serviet/TransportRoom

Case 5:20-cv-00094-DCB-MTP Document 1 Filed 04/02/20 Page 9 of 33

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

{see above)

Katherine Palmer-Bail, Assistant U.S. Attorney
Direct: 202-252-2537

[COR LD NTC Gvt US Attorney]

(see above)

Katherine Palmer-Ball, Assistant U.S. Attorney
Direct: 202-252-2537

(COR LD NTC Gvt US Attorney]

(see above)

Brian Adam Scotti, Esquire
Direct: 202-399-1009
Email: bscotti@grsm.com
Fax: 202-800-2999

[COR LD NTC Retained]
Gordon & Rees LLP

1101 King Street

Suite 520

Alexandria, VA 22314-2903

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

Email: cabbott@grsm.com

Fax: 202-800-2999

[Trial Counsel]

Gordon & Rees LLP

1101 King Street

Suite 520

Alexandria, VA 22314-2903

Laura Ann Weipert, Attorney
Direct: 571-319-7826

Email: lweipert@grsm.com
[COR NTC Retained]
Gordon & Rees LLP

1101 King Street

Suite 520

Alexandria, VA 22314-2903

Brian Adam Scotti, Esquire
Direct: 202-399-1009
[COR LD NTC Retained]
(see above)

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

3/29/20, 11:58 AM

 

Page § of 17
19-5308 Docket Case 5:20-cv-00094-DCB-MTP

Jay Koikemeister
Defendant - Appellee

$00 N. Michigan Surgery Ctr.
Defendant - Appellee

Ambulatory Anesthesiologist of Chicago
Defendant - Appellee

Magna Health Systems
Defendant - Appellee

 

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom

Document 1 Filed 04/02/20 Page 10 of 33

[Trial Counsel]
(see above)

Laura Ann Weipert, Attorney
Direct: 571-319-7826

[COR NTC Retained]

(see above)

Brian Adam Scotti, Esquire
Direct: 202-399-1009
[COR LD NTC Retained]
(see above)

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

[Trial Counsel]

(see above)

Laura Ann Weipert, Attorney
Direct: 571-319-7826

[COR NTC Retained]

(see above)

Bran Adam Scotti, Esquire
Direct: 202-399-1009
[COR LD NTC Retained]
(see above)

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

[Trial Counsel]

(see above)

Laura Ann Weipert, Attorney
Direct: 571-319-7826

[COR NTC Retained]

(see above)

Brian Adam Scotti, Esquire
Direct: 202-399-1009
[COR LD NTC Retained]
(see above)

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

{Trial Counsel]

(see above)

Laura Ann Weipert, Attorney
Direct: 571-319-7826

{COR NTC Retained]

{see above)

Brian Adam Scotti, Esquire
Direct: 202-399-1009
[COR LD NTC Retained]
(see above)

Courtney R. Abbott, Esquire, Attorney
Direct: 202-744-5453

[Triat Counsel]

(see above)

3/29/20, 11:58 AM

 

Page 6 of 17
19-5308 Docket Case 5:20-cv-00094-DCB-MTP Document 1 Filed 04/02/20 Page 11 of 33

David Pivnick
Defendant - Appellee

James Bennett
Defendant - Appellee

IL Dept. of Insurance
Defendant - Appellee

Lisa Madigan, IL AG
Defendant - Appellee

IL Dept. of Financial and Professionai Reg.
Defendant - Appellee

Jay Stewart, IDFPR
Defendant - Appellee

A. Forrester, IDFPR
Defendant - Appellee

J. Fenton, IDFPR
Defendant - Appellee

|L Depart. of Human Rights
Defendant - Appellee

James Bennett
Defendant - Appellee

John Andresak
Defendant - Appellee

Dupage Orthopedic Surgery Ctr.
Defendant - Appellee

Sheldon Nagelberg
Defendant - Appellee

 

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom

Laura Ann Weipert, Attorney
Direct: 571-319-7826

[COR NTC Retained]

(see above)

Leonard J. Marsico

Direct: 202-857-2412

Email: Imarsico@mcguirewoods.com
{COR LD NTC Retained]
McGuireWoods LLP

Firm: 202-857-1700

2001 K Street, NW

Suite 400

Washington, DC 20006-1040

Nathan Robert Pittman, Attorney
Direct: 202-857-2469

Email: npittman@mcguirewoods.com
[COR LD NTC Retained]
McGuireWoods LLP

Firm: 202-857-1700

2001 K Street, NW

Suite 400

Washington, DC 20006-1040

3/29/20, 11:58 AM

 

Page 7 of 17
19-5308 Docket Case 5:20-cv-00094-DCB-MTP

Joanne Bruzgul
Defendant - Appellee

Ama Insurance
Defendant - Appellee

Healthcare Service Corporation (Blue Cross/Blue Shield)
Defendant - Appellee

United States Automobile Assoc. (USAA)
Defendant - Appellee

Donald Pochyly
Defendant - Appellee

Northwest Community Healthcare
Defendant - Appellee

Bruce Crowthers
Defendant - Appellee

Michael Brohman
Defendant - Appellee

 

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom

Document 1 Filed 04/02/20 Page 12 of 33

Erik J. Tomberg

Direct: 312-821-6113

Email: erik.tomberg@wilsonelser.com

[COR LD NTC Retained]

Wilson, Elser, Moskowitz, Edelman & Dicker
Firm: 312-704-0550

55 West Monroe Street

38th Floor

Chicago, IL 60603

Jason Richard Waters

Direct: 703-245-9300

Email: jason.waters@wilsonelser.com

Fax: 703-245-9301

[NTC Trial Counsel]

Wilson Elser Moskowitz Edelman & Dicker LLP
Firm: 703-245-9300

8444 Westpark Drive

Suite 510

McLean, VA 22102-5102

M. Patrick Yingling

Direct: 312-207-2834

Email: mpyingling@reedsmith.com
[COR LD NTC Retained]

Reed Smith LLP

Firm: 312-207-1000

10 South Wacker Drive

Suite 4000

Chicago, IL 60608-7507

Molly Campbell

[NTC Trial Counsel]

Reed Smith LLP

Firm: 202-414-9200

1301 K Street, NW

Suite 1000, East Tower
Washington, DC 20005-3317

Gary C. Adler

Direct: 703-956-3508

Email: gadler@adlerlawplic.com
Fax: 703-956-3003

[COR LD NTC Retained]

Adler Law PLLC

1818 Library Street

Suite 500

Reston, VA 20190

3/29/20, 11:58 AM

 

Page 8 of 17
19-5308 Docket Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 13 of 33

Kamensky Rubinstein Huchman & Deloit
Defendant - Appellee

Michael Marx

Defendant - Appellee
Phil Williams

Defendant - Appellee
Robert Bartolone

Defendant - Appellee
Julie Jones

Defendant - Appellee

Trevor Desilva
Defendant - Appellee

Cynthia Valukas
Defendant - Appellee

Manahar Awatrimani
Defendant - Appellee

Northwest Suburban Anestesiologist Ltd
Defendant - Appellee

McDermott Will & Emory
Defendant - Appeliee

Brian Hucker
Defendant - Appellee

CCA Restoration
Defendant - Appellee

BMO Harris Bank

 

https://ecf.cadc.uscourts.govjn/beam/serviet/TransportRoom

Joshua David Rogaczewski
Email: jrogaczewski@mwe.com
[COR LD NTC Retained]
McDermott Will & Emery LLP
Firm: 202-756-8000

500 North Capitol Street, NW
Washington, DC 20001

Joshua David Rogaczewski
[COR LD NTC Retained]
(see above)

Patrick E. Deady

Direct: 312-946-1800
Email: ped@hmbr.com
Fax: 312-946-9818
[COR LD NTC Retained]

Hogan Marren Babbo & Rose, Ltd.

321 North Clark Street
Suite 1301
Chicago, IL 60654

John Joseph Grunert, Jr., Esquire
Direct: 202-624-7400

Email: jgrunert@geclaw.com
[COR LD NTC Retained]
Guerrieri, Bartos & Roma, PC
Firm: 202-624-7400

1900 M Street, NW

Suite 700

Washington, DC 20036

3/29/20, 11:58 AM

 

Page 9 of 17
19-5308 Docket Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 14 of 33 3/29/20, 11:58 AM

 

 

Defendant - Appellee
CEO Continental Anesthesiologist
Defendant - Appellee
David Carr
Defendant - Appellee
David Unknown
Defendant - Appellee
| Delores Pfiffer, (US Army civilian) Katherine Palmer-Ball, Assistant U.S. Attorney
Defendant - Appellee Direct: 202-252-2537
[COR LD NTC Gvt US Attomey]
(see above)
Patrick Gookin Katherine Patmer-Ball, Assistant U.S. Attorney
Defendant - Appellee Direct: 202-252-2537
[COR LD NTC Gvt US Attorney]
(see above)
Delores Kennebrew Katherine Palmer-Bail, Assistant U.S. Attomey
Defendant - Appellee Direct: 202-252-2537
[COR LD NTC Gvt US Attorney] .
(see above)

 

https://ecf.cadc.uscourts.gov/n/beam/serviet/TransportRoom Page 10 of 17
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 15 of 33

Pro Se 2 (Rey. 12/16) Complaint and Request for Injunction

Cc, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

HARP IB CEI CIBTAR Fa vOnieS Sot eR RARE Norther District of IL, 7th Cir, Department of Justice,
Department of Labor, Department of Defense, IL Attorney General, IL Department Professional
Regulations, II Department of Financial & Professional Regulations, USA Army, Northwest Community
Hospital, Northwest Suburban Anesthesiologist, Continental Anesthesiologist, Magna Health Systems,
Ambulatory Anesthesiologist of Chicago, Orthopedic Associates of DuPage Surgery Center, Healthcare
Associates of America (Blue Cross/Blue Shield), United Service Automobiled Associate, BMO Harris

Bank, AMA Insurance,

 

Iv. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

SGP RHR BEA Hetuency implant Devices (without consent and denied due props) have cause disease, pain
and disabilities involving sexual function, pain and swelling in extremities. Fraud upon the Court involving
Constitution, Civil Rights, Cbstruction, USERRA Rights to discriminate while practicing anesthesia. Fraud upon
the Court involving Judges, and (Plaintiff and Defense) Lawyers to deny the rights and benefits of employment
both military and civilian employment that are violations of USERRA, Constitution, Civil Rights, Conspiracy,
Perjury, suppression and fabrication of evidence in the 7th Cir and Northern District of LI, Eastern Division

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

UP ySs APS GG IBARSations that have been not calculated due to the multiple laws violated and multiple corp.

Based on USERRA willful damages are doubled base on USERRA 4323. Estimate damages consistent with
USERRA 4302 (Nothing supersedes, nullifies or diminishes) and other discriminatory laws $30,000,000,000.

 

Page 5 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 16 of 33

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

Derrick B. Tartt

 

 

Derrick B. Tartt, pro se

 

 

 

1714 NW 192nd St.

 

FL, 33056

 

773 425-6036

 

dtartt8103@aol.com

 

Page 6 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

VI.

Certification and Closing

Case 5:20-cv-00094-DCB-MTP Document 1 Filed 04/02/20 Page 17 of 33

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: S,

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

If,

An

Derfick B. Tartt

 

? [01a

bx Lb =

Derrick B. Tartt, pro se

 

 

 

1714 NW 192nd St.
FL, 33056

773 425-6036
dtartt8103@aol.com

 

 

 

 

Page 6 of 6
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 18 of 33

CERTIFICATE OF SERVICE

The undersigned counsel certifies that or : © 0 ivi y ane

he caused the foregoing motion to be mailed one copy by first-class mail, postage

prepaid, on the following:

United States of America
Appellee

Courtney R. Abbott
Appellee

Leonard J. Marsico
Nathan R. Pittman
Appellee

M. Patrick Yingling
Appellee

Gary C. Adler
Appellee

Molly Q. Campbell
Appellee

R Craig Lawrence
Katherine Palmer-Ball
US Attorney’s Office
555 4" St, NW
Washington DC 20530

Gordon Rees Scully
Mansulhani LLP
13001 St. NW

Ste. 825

Washington, DC 20005

McGuire Woods LLP
2001 K St., NW

Ste. 400

Washington DC 20006

Reed Smith, LLP
10 S. Wacker Dr.
Ste. 4000
Chicago, IL 60606

Adler Law, PLLC
1818 Library St.
Ste. 500

Reston, VA 20190

Reed Smith LLP

1301 K Street, NW
Ste. 1100E
Washington, DC 20005
Case 5:20-cv-00094-DCB-MTP Document1 Filed 04/02/20 Page 19 of 33

Patrick E. Deady
Truc L. Nguyen
Appellee

Jason R. Waters
Appellee

John J. Grunert, Jr.
Appellee

Elizabeth A. Hutson
Leonardo J. Marsico
Appellee

Stephanie L. Rapp-Tully
Appellee

Joshua D. Rogaczewski
Appellee

Erik Tomberg

Hogan Marren Babbo &
Rose, LTD

321 N. Clark St.

Ste. 1301

Chicago, IL 60654

Wilson Elser Moskowitz
Edelman & Dicker LLP
8444 Westpark Dr.

Ste. 510

McLean, VA 22102

Guerrieri Bartos & Roma, PC
1900 M Street, NW

Ste. 700

Washington, DC 20036

McGuire Woods LLP
2001 K Street, NW
Ste. 400

Washington DC 20006

Tully Rickey PLLC

815 Connecticut Ave. NW
Ste. 720

Washington DC 20006

McDermott Will & Emory LLP
500 N. Capitol St., NW
Washington, DC 20001

Wilson, Elser, Moskowitz,
Elderman & Dicker

55 W. Monroe St.

38" Floor

Chicago, IL 60603
Cee 276 CO LACTE-F IRM DochifentMe" Filed 06/03H9-/ Page 224 of 2872

CERTIFICATE OF SERVICE
| hereby certify that a true and correct copy of the forgoing USERRA,
REPARATION, APA COMPLAINT was served by first-class mail, ~~ ©
2019, upon:

Department of Justice " Se
US Dept. of Justice

950 Pennsylvania Ave. NW
Washington DC 20330

Wilbur Ross Dept. of Commerce
1401 Constitutional Ave. NW
Washington DC 20230

Department of Labor Dept. of Labor
200 Constitution Ave NW
Washington DC 20210

Steven Herrick Tully and Rincky Plic.
501 W. Broadway
Ste. 800
San Diego, CA 92101

Wyvonnia Bridgeforth 114 Madison St.
Apt 2
Oak Park, IL 60302

Elijah Meshiah Law Offices
400 W. 76" St.
Chicago, IL 60620
CaSse MOA SPE1BSIR" Dockiteht 2 "Filed GICILS Bagesys ot 937°

James Childs, Jr.

Scott Harris & SCOTUS Clerks

Magistrate Jeffrey Cole

Judge John Darrah (deceased)

Judge Suzanne Conlon (retired)

Judge Joan Humphrey Lefkow

Judge Charles Norgle

Judge Robert Dow, Jr.

Justice Ann Claire Williams (retired)

Law Offices
400 W. 76" St.
Chicago, IL 60620

US Supreme Court
1 First St. NE
Washington DC 20543

US Courthouse
219 S. Dearborn St.
Chicago, tL 60604

US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

US Courthouse
219 S. Dearborn St.
Chicago, !L 60604

US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

US Courthouse
219 S. Dearborn St.
Chicago, IL 60604
Cease: 4 Ov POPES FIRM Bock HenPe led OS/CB1S/ Pag axe Gt 2873

Justice Richard Posner (retired} US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Justice lana Rovner US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Justice Michael Kanne US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Justice Daniel Manion US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Justice Kenneth Ripple US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Justice Frank Easterbrook US Courthouse
219 S. Dearborn St
Chicago, !| 60604

Justice William Bauer US Courthouse
219 S. Dearborn St.
Chicago, !L 60604

Chief Justice Diane Woods US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

Army Board for Correction of Department of Army
Military Records 251 18"" St. South
Arlington, VA 22202
CeGse: 2549 0S TERM DockMenMe Fed VBMSHE?/ Page 227 OF 2873

US Attorney James Kubic

US Attorney Richard Dockett

Jeffrey Lieb

Steve Mnuchin

Gen. Leslie Smith

Col. Karen Wrancher

Dr. Mark Esper

US Attorney Office
US Courthouse
219 S. Dearborn St.
Chicago, IL 60604

US Dept. of Justice
950 Pennsylvania Ave. NW
Washington DC 20330

Dept. of Army

Army Review Board Agency
251 18" St. South

Ste. 385

Arlington, VA 22202

Dept. of Treasury
1500 Pennsylvania Ave NW
Washington DC 20220

Office of Inspector General
1700 Army Pentagon
Washington DC 20310

Office of Inspector General
1700 Army Pentagon
Washington DC 20310

Secretary of the Army
101 Army Pentagon
Washington DC 20310
CaSAsé 419406261899 To cHAEHE EL Filed WE/OBVLE/Bagewee-ot 2873

Patrick Shanahan

Cheryl Santilli

Richard Fiore

Janet Granger

Samuel Parks

Dotress Reeves

Charles Wilson

Heather Higgins

Alexander Acosta

Secretary of Defense
1000 Defense Pentagon
Washington DC 20301

Dept. of Labor
200 Constitution Ave. NW
Washington DC 20210

Dept. of Labor
200 Constitution Ave. NW
Washington DC 20210

Dept. of Labor
200 Constitution Ave. NW
Washington Dc 20210

Dept. of Labor
200 Constitution Ave. NW
Washington DC 20210

Dept. of Labor
200 Constitution Ave.
Washington DC 20210

Dept. of Labor
200 Constitution Ave, NW
Washington DC 20210

Dept. of Labor
200 Constitution Ave. NW
Washington DC 20210

Dept. of Labor
200 Constitution Ave. NW
Washington DC 20210
Ceise £1 SVCOUESTS TERY BockineHtE” Filed USMSHS?/ age 220 GF 237°

Andrew Braniff

Delores Kennebrew

Eric Dreiband

Us Minne Keoer

Antoinette Kwateng

Susan Haling

Pam Hansford

US Dept. of Justice
950 Pennsylvania Ave. NW
Washington DC 20330

US Department of Justice
Litigation section

950 Pennsylvania Ave. NW
Washington DC 20330

US Dept. of Justice
950 Pennsylvania Ave. NW
Washington DC 20330

US Dept. of Justice
950 Pennsylvania Ave. NW
Washington DC 20330

Office of Executive Inspector
General

69 W. Washington St.

Ste. 3400

Chicago, !L 60602

Office of Executive Inspector
General

69 W. Washington St.

Ste. 3400

Chicago, IL 60602

David Pivnick
McGuire Woods, LLP
Ste. 4100

77 W. Wacker Dr.
Chicago, IL 60601
CeSHsb MO PEIBSIR" ockitfeht 2 "Filed GECHLS! Page 250i 287°

Nader Bozorgi David Pivnick
McGuire Woods, LLP
Ste. 4100
77 W. Wacker Dr.
Chicago, IL 0601

Jay Koikemeister David Pivnick
McGuire Woods, LLP
Ste. 4100
77 Wacker Dr.
Chicago, IL 60601

900 N. Michigan Surgery Ctr. David Pivnick
McGuire Woods, LLP
Ste. 4100
77 Wacker Dr.
Chicago, iL 60601

Ambulatory Anesthesiologist of Chicago David Pivnick
McGuire Woods, LLP
Ste. 4100
77 Wacker Dr.
Chicago, tL 60601

Magna Health Systems David Pivnik
McGuire Woods, LLP
Ste. 4100
77 Wacker Dr.
Chicago, IL 60601

David Pivnik McGuire Woods, LLP
Ste. 4100
77 Wacker Dr.
Chicago, iL 0601
CeSGse IGM P618 SER" DochiteHt! Filed Weds Page We oF 287°

James Bennett

IL Dept. of Insurance

Lisa Madigan IL AG

IL Dept. of Financial and Professional Reg.

Jay Stewart IDFPR

A Forrester IDFPR

J. Fenton IDFPR

JL Dept. of Human Rights
100 W. Randolph St
Chicago, 11 60603

Office of Attorney General
12" floor

100 W. Randolph St.
Chicago, IL 60603

Office of Attorney General
12" Floor

100 W. Randolph St.
Chicago, IL 60603

Office of Attorney General
12" Floor

100 W. Randolph St.
Chicago, IL 60603

Office of Attorney General
12" Floor

100 Randoiph St.

Chicago, IL 60603

Office of Attorney General
12" Floor

100 W. Randolph St.
Chicago, IL 60603

Office of Attorney General
12" Floor

100 Randolph St.

Chicago, IL 60603
CRGSa {EVIE SIR DockiNeHte Filed HU/Sie’ Page tee Gi 287°

iL Dept. of Human Rights

James Bennett

John Andresak

DuPage Orthopedic Surgery Ctr.

Sheldon Nagelberg

JoAnne Bruzgul

Office of Attorney General
12" Floor

100 Randolph St.

Chicago, IL 60603

Office of Attorney General
12" Floor

100 Randolph St.

Chicago, IL 60603

Daniel Formeller
Tressler LLP

22™ Floor

233 S. Wacker Dr.
Chicago, IL 60606

DuPage Orthopedic Surgery
Ctr.

27650 Ferry Rd.
Warrenville, IL 60555

Jeromy Boeder
Michael Mayer

Tribler, Orpett & Mayer
Ste. 1300

225 W. Washington St.
Chicago, IL 60606

53 W. Jackson Blvd.
Ste. 664
Chicago, IL 60604

Mark Szaflarski
5" Floor

120 S. State St.
Chicago, IL 60603
CEs NOPE TIM DockReHt f" Filed GHIOSHY! Page Wes ct 937°

AMA Insurance

Healthcare Service Corporation (Blue Cross/
BlueShield)

United States Automobile Assoc. (USAA)*

Donald Pochyly

Northwest Community Healthcare

Bruce Crowthers

Michael Brohman

10

Erik Tomberg

Wilson, Elsor, Moskowitz,
Edolman & Dicker, LLP
Ste. 3800

55 W. Monroe St.
Chicago, IL 60603

Michael McColl
Thomas Orlando
Ste. 140

222 N. LaSalle St.
Chicago, IL 60601

Evangelas Spyratos
Spyratos, Davis, LLC
Ste. 2050

Chicago, IL 60601

Dr. D. Pochyly
800 W. Central Rd.
Arlington Hts., IL 60005

800 W. Central Rd.
Arlington Heights, IL 60005

John Kramer

Kramer Law Grp.

134 N. Washington St.
Naperville, IL 60540

Stuart Gimbel

Kamensky Rubinstein Huchman
& Deloit

Ste. 200

7250 N. Cicero Ave.
Lincolnwood, IL 60646
CeSHs8 MS PEISSIR" Bochitfett 2 Filed GSCILS Sage esa Ut 287°

Kamensky Rubinstein Huchman & Deloit

Phil Williams

Robert Bartolone

Julie Jones

Trevor DeSilva

11

Kamensky Rubinstein Huchman
& Deloit

Ste. 200

7250 N. Cicero Ave.
Lincolnwood, IL 60646

Michael Brohman
Roetzel & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, IL 6060340

Michael Brohman
Roetzel & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, IL 6060340

Michael Brohman
Roetzel & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, IL 6060340
Michael Brohman
Roetzel & Andress

Ste. 300

20 S. Clark St.

Chicago, IL 60603
CRE FASO MEET BocdteiPl Fed WeN0SHS?/ Bagé 236 BF 2372

Cynthia Valukas

Manahar Awatrimani

Northwest Suburban Anesthesiologist LTD

McDermott Will & Emory

Brian Hucker

CCA Restoration

12

Michael Brohman
Roetzel & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, iL 60603

Michel Brohman
Roetzei & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, IL 60603

Michael Brohman
Roetzel & Andress, LPA
Ste. 300

20 S. Clark St.

Chicago, IL 60603

McDermott Will & Emory
Ste. 4400

227 W. Monroe St.
Chicago, IL 60606

Alan Rutkoff

McDermott Will & Emory
Ste. 4400

227 W. Monroe St.
Chicago, IL 60606

Patrick Deady

Hogan Marren Bubbo & Rose
LTD

Ste. 1301

321 N. Clark St.

Chicago, IL 60654
CeSBs8 11 SvCVQPEB FIR Bochinen?e Aled G6/cate/ Page 2x6 Gt 2875

BMO Harris Bank

Continental Anesthesiologist

David Carr

CEO Continental Anesthesiologist

David ??

Delores Pfiffer (US Army civilian)

13

Richard Polony

Hinshaw & Culbertson LLP
Ste. 300

222 N. LaSalle St.

Chicago, IL 60601

Brian Sundheim

Pretzel & Stoffer, Charter
Suite 2500

One S. Wacker Dr.
Chicago, IL 60606

Brian Sundheim

Prezel & Stoffer, Charter
Ste. 2500

One S. Wacker Dr.
Chicago, IL 60606

Briam Sundheim

Pretzel & Stoffer, Charter
Ste 2500

One S. Wacker Dr.
Chicago, IL 60606

Brian Sundheim

Pretzel & Stoffer, Charter
Ste. 2500

One Wacker Dr.

Chicago, ii 60606

Secretary of the Army
101 Army Pentagon
Washington DC 20301
C@msb: 20 oc 0 RST OTEKM Dochinente Filed OBMSHO2/ Page 237 oF 2323

Patrick Gookin

Dept. of Defense

Office of Inspector General
4800 Mark Center Drive
Alexandria, VA 22350

Linn fie

 

Derrick B. Tartt, pro se

14
